UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4602
MONSTSHO EUGENE VERNON,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Greenville.
               Henry M. Herlong, Jr., District Judge.
                            (CR-01-239)

                      Submitted: April 30, 2002

                       Decided: June 3, 2002

 Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

C. Rauch Wise, LAW OFFICE OF C. RAUCH WISE, Greenwood,
South Carolina, for Appellant. J. Strom Thurmond, Jr., United States
Attorney, E. Jean Howard, Assistant United States Attorney, Green-
ville, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. VERNON
                              OPINION

PER CURIAM:

   Monstsho Eugene Vernon pled guilty to seven counts of armed
bank robbery in violation of 18 U.S.C.A. §§ 2113(a) & (d), 2 (West
2000), and two counts of using a firearm during and in relation to a
crime of violence in violation of 18 U.S.C.A. § 924(c) (West 2000).
On appeal, Vernon contends that the district court erred in finding a
factual basis for his plea for the § 924(c) offense charged in count 12
of his indictment, charging him with using, carrying, and brandishing
a firearm during and in relation to a crime of violence; specifically,
an armed bank robbery. The district court’s determination of whether
a factual basis exists for a guilty plea and its acceptance of a guilty
plea is reversed only for abuse of discretion. United States v. Mitchell,
104 F.3d 649, 652 (4th Cir. 1997).

   The record discloses an adequate factual basis for Vernon’s guilty
plea. The court’s reading of the charges in the indictment, coupled
with Vernon’s admission to the charges, provided a sufficient basis
for the plea. See United States v. McFadden, 238 F.3d 198, 200 (2nd
Cir. 2001). Moreover, Vernon also acknowledged the accuracy of the
Government’s recitation of the factual basis for the charge, which
specifically averred Vernon’s use of a handgun in connection with the
robbery.

   Vernon also asserts that his receipt of a three-level enhancement
for use of a "dangerous weapon" in connection with the underlying
armed robbery offense undermines the validity of his § 924(c) convic-
tion for use of a firearm, because both offenses relate to the same
armed robbery. While we note that the Government concedes that
application of the dangerous weapon enhancement to the pertinent
bank robbery charge was improper under U.S. Sentencing Guidelines
Manual § 2K2.4, this does not undermine the validity of Vernon’s
plea to the § 924(c) charge. Moreover, we further note that Vernon
does not challenge the propriety of the enhancement, or the Govern-
ment’s position that application of the enhancement did not ultimately
affect Vernon’s sentence.

  Accordingly, we affirm Vernon’s conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
                     UNITED STATES v. VERNON                     3
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                       AFFIRMED